Citation Nr: 0031824	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a lumbar spine disorder claimed to be due to or aggravated by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs in 1976.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disorder of the left shoulder claimed to be due to or 
aggravated by hospitalization or medical or surgical 
treatment provided by the Department of Veterans Affairs in 
1995.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disorder of the cervical spine claimed to be due to or 
aggravated by hospitalization or medical or surgical 
treatment provided by the Department of Veterans Affairs in 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  


REMAND

The veteran contends that the RO made a mistake by denying 
his claims for compensation for degenerative joint disease, a 
low back disorder, a left shoulder disorder, and a cervical 
spine disorder.  The veteran has not made any specific 
arguments with respect to the claim for service connection 
for degenerative joint disease.  Regarding the claim for 
compensation under 38 U.S.C.A. § 1151 for a low back 
disorder, the veteran contends that his current back problems 
are due to surgery performed at the VA Medical Center in 
Denver, Colorado, in January 1976.  Regarding the claim for 
compensation for a disorder of the cervical spine and left 
shoulder, the veteran contends that his shoulder was injured 
at the VA Medical Center in Columbia, Missouri, in 1995 when 
he was seen in the rheumatology department and given a shot 
in the left shoulder, and his neck was injured in February 
1996 when a VA health care employer twisted his head to the 
right.  

The Board notes that VA medical treatment records show that 
in February 1976 the veteran underwent a lumbar myelogram, 
lumbar laminectomy, and Luschka nerve block for treatment of 
a herniated nucleus pulposus of L4-5.  VA treatment records 
dated in August and September 1995 show that the veteran was 
treated for rotator cuff tendinitis of the left shoulder and 
post-arthrogram pain.  A VA record dated in July 1997 shows 
that the veteran reported that the physical therapy and 
rehabilitation program had injured his neck.   

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed in September 1998, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358 (2000).  

In light of the fact that no VA medical opinion addresses the 
issues applicable in this case (whether the veteran's 
disability was caused or aggravated by VA treatment and 
whether there was fault or negligence, or that the proximate 
cause of additional disability was an event which was not 
reasonably foreseeable), the Board concludes that medical 
opinion is required.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining whether he has disability 
which was the result of training, 
hospitalization, medical or surgical 
treatment, or examination provided by the 
VA.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should address the veteran's contention 
that VA medical treatment caused his 
disabilities or caused them to increase 
in severity.  In determining whether 
additional disability exists, as applied 
to medical or surgical treatment, the 
examiner should compare the veteran's 
physical condition prior to the medical 
or surgical treatment with the subsequent 
physical condition.  The examiner should 
comment as to whether any additional 
disability subsequent to treatment 
represented the continuance or natural 
progress of the disease.  In determining 
whether such additional disability 
resulted from VA medical or surgical 
treatment, it will be necessary to show 
that the additional disability is 
actually the result of such treatment and 
not merely coincidental therewith.  The 
mere fact that aggravation occurred will 
not suffice to make the disability 
compensable in the absence of proof that 
it resulted from the medical or surgical 
treatment.  If causation or aggravation 
is found, the examiner should express an 
opinion as to whether the proximate cause 
of the disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Board will defer adjudication of 
the claim for service connection for degenerative joint 
disease pending the completion of the requested development.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


